Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on November 8, 2021, in which claims 1-18 were presented for examination, of which claims 3, 6, 7, and 14 were withdrawn due to not being drawn to the elected species, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Remarks starting from Page 2.

Applicants 1st Argument: Sherman provides for a rigid support that runs from behind the first metatarsal toward the front of the big toe. However, the rigid support of Sherman is not angled but is a constant height for the entire length of the rigid support. 

Examiners Response: Examiner respectfully disagrees and explains below how an “angle” is disclosed by Sherman. 

Applicants 2nd Argument: While Sherman seeks to immobilize the big toe, Slingluff seeks to incline all of the toes of a skier (or snowboarder) so that the wearer can apply greater downward pressure on the skis, thereby controlling the skis much better than with a conventional boot. The modification proposed by the Examiner would destroy the intended purpose of Sherman which seeks to immobilize the big toe. Applicant reminds the Examiner that if the proposed modification would render the prior art being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).
	Examiners Response: Examiner respectfully disagrees. Slingluff is used to teach a height adjustable system for elevated supports within an article of footwear, which Sherman lacks. It is well known in the art to incorporate a height adjustment system into an existing elevated support for toes, as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation; as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it recites the limitation "the elevating portion comprises a wedge located at the location corresponding to the big toe configured to elevate said big toe at an angle from a top planar surface of the sole" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Is the newly presented “angle” the same as the angle introduced in claim 15, which the current claim depends from? Examiner has interpreted the limitation to refer to the “angle” introduced in independent claim, claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 5, 9, 10, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US PG Pub. 2019/0328080) in view of Meir (US Patent 10,130,142).
	Regarding claim 1, Sherman discloses an orthopedic shoe (Par. 0034, examiner notes the orthotic device is incorporated into a shoe in this embodiment), comprising: a shoe having an upper and a sole (examiner notes, since in the embodiment includes a shoe, it is well known in the art that a shoe comprises an upper and a sole), and 
an elevating portion (10, Fig. 1) in an interior of the shoe (Par. 0034, examiner notes element 10 is incorporated into a shoe) extending at an angle (see annotated Fig. 6 below, examiner notes a slight angle is created since element 10 is placed underneath the wearers toes and does not extend along an entire length of the sole) from the sole towards the upper at a location corresponding to where the big toe bends (Par. 0038, examiner notes element 10 would extend from the sole towards the upper, when inserted into a shoe, and “a location corresponding to where the big toe bends” is shown in Fig. 4-6) and is configured to elevate the big toe above other toes (“configured to…toes” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the big toe is elevated above the other toes since elements 40 and 35 are placed almost entirely underneath the big toe and not the other toes, as shown in Fig. 4-6).  

    PNG
    media_image1.png
    184
    409
    media_image1.png
    Greyscale

Fig. 6-Examiner Annotated

	Sherman does not disclose the upper having a multi-compartment toe box.
	However, Meir teaches yet another orthopedic shoe (combination of 100, 130 and 132, examiner notes the structure, 137, makes the article of footwear an “orthopedic shoe” because it’s designed to separate the big toe from other toes as the footwear is in use, as shown in Fig. 5-7), wherein Meir teaches a shoe (100, Fig. 1,2, and 5-7) having an upper (120) and a sole (110), the upper (120) having a multi-compartment toe box (130 and 132, Fig. 4-6) at a forefront of the shoe (see annotated Fig. 5 below), the multi-compartment toe box (130 and 132) including a separate compartment (130) configured to accommodate a big toe (Fig. 6, “configured to…toe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).


    PNG
    media_image2.png
    290
    523
    media_image2.png
    Greyscale

Fig. 5-Examiner Annotated

    PNG
    media_image3.png
    367
    657
    media_image3.png
    Greyscale

Fig. 6-Examiner Annotated

    PNG
    media_image4.png
    318
    445
    media_image4.png
    Greyscale

Fig. 8-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic shoe disclosed by Sherman, by incorporating an upper having a multi-compartment toe box as taught by Meir, in order to aid in the recovery of the big toe, by preventing the big toe from coming into contact with the other toes.

	Regarding claim 4, Sherman in view of Meir disclose the upper (120, Fig. 1 and 2 of Meir) comprises a flexible fabric at a location above the elevating portion (Col. 11, Lines: 54-61, examiner notes Meir teaches a flexible fabric because the listed materials of the upper are known in the art as being flexible. In addition, with the combination above, since the elevating portion of Sherman is beneath a wearers big toe, the upper would be above the elevating portion).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper as disclosed by Sherman, by making it from a flexible fabric as taught by Meir, in order to allow the upper to accommodate a user’s feet and enhance comfort.

	Regarding claim 5, Sherman in view of Meir disclose the multi-compartment toe box (132) has a peak height (see annotated Fig. 6 above) above the sole (110) at a location above the elevating portion (examiner notes the toe box is shown as being above a wearers big toe and the elevating portion of Sherman is shown as being placed underneath a wearers big toe. Therefore, with the combination above, the toe box, 132, would be above the elevating portion of Meir).   

	Regarding claim 9, Sherman in view of Meir disclose an outsole of the sole (110, Fig. 3 of Meir) has a groove (Col. 5, Lines: 27-31, see annotated Fig. 8 above) formed therein at a location corresponding to a base of the elevating portion (examiner notes the location of the groove is shown as corresponding to the base of the sole in annotated Fig. 6 above. With the combination above, the base of the elevating portion of Sherman, which is below a user’s big toe, would correspond to the groove of Meir) which contacts the sole (110) at the location where the big toe bends (examiner notes the big toe is shown as bending away and to the groove in Fig. 7 and 8 of Meir).

	Regarding claim 10, Sherman discloses an orthopedic shoe (Par. 0034, examiner notes the orthotic device is incorporated into a shoe in this embodiment), comprising: a shoe having an upper and a sole (examiner notes, since in the embodiment includes a shoe, it is well known in the art that a shoe comprises an upper and a sole); and 
an elevating portion (10, Fig. 1) in an interior of the shoe (Par. 0034, examiner notes element 10 is incorporated into a shoe) extending at an angle (see annotated Fig. 6 above, examiner notes a slight angle is created since element 10 is placed underneath the wearers toes and does not extend along an entire length of the sole) from the sole towards the upper at a location corresponding to where the big toe bends (Par. 0038, examiner notes element 10 would extend from the sole towards the upper, when inserted into a shoe, and “a location corresponding to where the big toe bends” is shown in Fig. 4-6) and is configured to elevate the big toe above other toes (“configured to…toes” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the big toe is elevated above the other toes since elements 40 and 35 are placed almost entirely underneath the big toe and not the other toes, as shown in Fig. 4-6).  
	Sherman does not disclose an outsole of the sole has a groove. 
	However, Meir teaches yet another orthopedic shoe (combination of 100, 130 and 132, examiner notes the structure, 137, makes the article of footwear an “orthopedic shoe” because it’s designed to separate the big toe from other toes as the footwear is in use, as shown in Fig. 5-7), wherein Meir teaches an outsole of the sole (110, Fig. 3) has a groove (Col. 5, Lines: 27-31, see annotated Fig. 8 above) formed therein at a location corresponding to a base of the sole (see annotated Fig. 6 above) at the location where the big toe bends (examiner notes the big toe is shown as bending away and to the groove in Fig. 7 and 8 of Meir).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole disclosed by Sherman, by incorporating an outsole with a grooved, wherein with this combination the groove would be formed at a location corresponding to a base of the elevating portion since the base of the elevating portion of Sherman is shown as being below a wearers big toe, and the location of the groove of Meir is shown as corresponding to the base of the sole, in order to allow the big to have a larger degree of flex compared to the other toes.

	Regarding claim 12, Sherman in view of Meir disclose the upper (120, Fig. 1 and 2 of Meir) comprises a flexible fabric at a location above the elevating portion (Col. 11, Lines: 54-61, examiner notes Meir teaches a flexible fabric because the listed materials of the upper are known in the art as being flexible, examiner notes with the combination above since the elevating portion of Sherman is beneath a wearers big toe, the upper is above the elevating portion).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify upper as disclosed by Sherman, by making it from a flexible fabric as taught by Meir, in order to allow the upper to accommodate a user’s feet and enhance comfort.
 
	Regarding claim 13, Sherman in view of Meir disclose the upper (120, Fig. 1 and 2 of Meir) comprises a toe box (132, Fig. 6), and wherein the toe box (132) has a peak height (see annotated Fig. 6 above) above the sole (110) at a location above the elevating portion (examiner notes the toe box is shown as being above a wearers big toe and the elevating portion of Sherman is shown as being placed underneath a wearers big toe. Therefore, with the combination above, the toe box, 132, would be above the elevating portion of Meir).  

	Regarding claim 15, Sherman discloses an orthopedic shoe (Par. 0034, examiner notes the orthotic device is incorporated into a shoe in this embodiment), comprising: a shoe having an upper and a sole (examiner notes, since in the embodiment includes a shoe, it is well known in the art that a shoe comprises an upper and a sole), and 
an elevating portion (10, Fig. 1) in an interior of the shoe (Par. 0034, examiner notes element 10 is incorporated into a shoe) extending at an angle (see annotated Fig. 6 above, examiner notes a slight angle is created since element 10 is placed underneath the wearers toes and does not extend along an entire length of the sole) from the sole towards the upper at a location corresponding to where the big toe bends (Par. 0038, examiner notes element 10 would extend from the sole towards the upper, when inserted into a shoe, and “a location corresponding to where the big toe bends” is shown in Fig. 4-6) and is configured to elevate the big toe above other toes (“configured to…toes” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the big toe is elevated above the other toes since elements 40 and 35 are placed almost entirely underneath the big toe and not the other toes, as shown in Fig. 4-6).  
	Sherman does not disclose the upper comprises a toe box. 
	However, Meir teaches yet another orthopedic shoe (combination of 100, 130 and 132, examiner notes the structure, 137, makes the article of footwear an “orthopedic shoe” because it’s designed to separate the big toe from other toes as the footwear is in use, as shown in Fig. 5-7), wherein Meir teaches an upper (120, Fig. 1 and 2) comprises a toe box (132, Fig. 6), and wherein the toe box (132) has a peak height (see annotated Fig. 6 above) above the sole (110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper as disclosed by Sherman, by incorporating a toe box as taught by Meir, wherein with this combination the peak height of the toe box would be above the sole at a location above the elevating portion, since the elevating portion of Sherman is shown as being below a wearers big toe, and the toe box is in the upper of Meir, in order to allow the big to have a sufficient amount of space to bend upward. 

	Regarding claim 17, Sherman in view of Meir disclose the upper (120, Fig. 1 and 2 of Meir) comprises a flexible fabric at a location above the elevating portion (Col. 11, Lines: 54-61, examiner notes Meir teaches a flexible fabric because the listed materials of the upper are known in the art as being flexible, examiner notes with the combination above since the elevating portion of Sherman is beneath a wearers big toe, the upper is above the elevating portion).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify upper as disclosed by Sherman, by making it from a flexible fabric as taught by Meir, in order to allow the upper to accommodate a user’s feet and enhance comfort.
 
	Regarding claim 18, Sherman in view of Meir disclose the elevating portion (10, Fig. 1 of Sherman) comprises a wedge (22) located at the location corresponding to the big toe (Par. 0038) configured to elevate said big toe -at an angle (examiner notes due to the 112b given above, examiner assumes applicant is referring to the “angle” introduced in claim 15. See annotated Fig. 5 above) from a top planar surface of the sole (examiner notes since the elevating portion, 10, is placed inside a shoe, Par. 0034, the wedge, 22, would contact “a top planar surface of the sole” and would “elevate said big toe” since the big toe is placed above it).

	Claims 2, 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Meir, further in view of Slingluff (US Patent 9,370,220).
	Regarding claim 2, Sherman in view of Meir disclose the invention substantially as claimed above.
	They do not disclose the elevating portion is configured to have a plurality of different elevations.
	However, Slingluff teaches yet another elevated toe device (examiner notes the elevated toe device can also be applied to physical therapy, as stated in Col. 9, Lines: 26-28), wherein Slingluff teaches an elevating portion (combination of 1502, 1504, and 1506, Fig. 15) is configured to have a plurality of different elevations (Col. 8, Lines: 2-7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Sherman in view of Meir, by utilizing an elevating portion configured to have a plurality of different elevations as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation.

	Regarding claim 8, Sherman in view of Meir, further in view of Slingluff disclose the elevating portion (combination of 1502, 1504, and 1506, Fig. 15 of Slingluff) comprises: at least one screw (1506) disposed in a screwhole (Col. 7, Line: 62-Col. 8, Line: 2, examiner notes the area around element 1506 is the “screwhole”) formed in the sole (examiner notes the one screw, 1506, is shown within the “sole” in Fig. 15) at the location corresponding to the big toe (Fig. 6 and 13); and a plate (1502) configured to elevate the big toe upon engagement with the end of the screw (“configured to…screw” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 7, lines: 57-61, see annotated Fig. 15 below,).


    PNG
    media_image5.png
    279
    427
    media_image5.png
    Greyscale

Fig. 15-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic shoe as disclosed by Sherman in view of Meir, by incorporating a screw and screwhole, as taught by Slingluff, in order to provide a sturdy base to the elevating portion at different angles.
They do not disclose the elevating portion comprises at least two screws, screwholes, and ends of the at least two screws.
However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, providing the elevating portion with at least two screws and screwholes allows for the elevating portion to be securely held at different angles, without inadvertently coming undone, due to the screws acting as the base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Sherman in view of Meir, by incorporating at least two screws and screwholes as taught by Slingluff, wherein with this combination the plate would elevate the big toe upon engagement with the ends of the at least two screws, in order to securely hold the elevating portion at different angles , without inadvertently coming undone, due to the screws acting as the base.

	Regarding claim 11, Sherman in view of Meir disclose the invention substantially as claimed above.
	They do not disclose the elevating portion is configured to have a plurality of different elevations.
	However, Slingluff teaches yet another elevated toe device (examiner notes the elevated toe device can also be applied to physical therapy, as stated in Col. 9, Lines: 26-28), wherein Slingluff teaches an elevating portion (combination of 1502, 1504, and 1506, Fig. 15) is configured to have a plurality of different elevations (Col. 8, Lines: 2-7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Sherman in view of Meir, by utilizing an elevating portion configured to have a plurality of different elevations as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation.

	Regarding claim 16, Sherman in view of Meir disclose the invention substantially as claimed above.
	They do not disclose the elevating portion is configured to have a plurality of different elevations.
	However, Slingluff teaches yet another elevated toe device (examiner notes the elevated toe device can also be applied to physical therapy, as stated in Col. 9, Lines: 26-28), wherein Slingluff teaches an elevating portion (combination of 1502, 1504, and 1506, Fig. 15) is configured to have a plurality of different elevations (Col. 8, Lines: 2-7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevating portion disclosed by Sherman in view of Meir, by utilizing an elevating portion configured to have a plurality of different elevations as taught by Slingluff, in order to adjust how much the big toe is stretched/tensioned when undergoing rehabilitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732